Citation Nr: 0820101	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  06-13 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on duty from February 1944 to April 1946 
and from March 1958 to February 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

In his March 2006 notice of disagreement, the veteran 
expressed his disagreement with the denial of entitlement to 
service connection for residuals of a stroke.  He was issued 
a statement of the case on this issue in March 2006.  
However, on his substantive appeal (VA Form 9), the veteran 
specifically indicated that he only wished to appeal his 
claim regarding a chronic back disability.  Therefore, this 
is the only issue before the Board at this time.


FINDING OF FACT

In September 2006 correspondence, prior to the promulgation 
of a decision, the veteran requested a withdrawal of the 
issue on appeal before the Board.


CONCLUSION OF LAW

The criteria for withdrawal of his Substantive Appeal by the 
veteran on the issue of entitlement to service connection for 
a back disorder have been met.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.202, 20.204(b) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2007).

In correspondence received in September 2006, the veteran 
indicated his intent to withdraw his appeal before the Board.

As the veteran has withdrawn this appeal, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review this appeal, and it is dismissed 
without prejudice.


ORDER

The appeal is dismissed.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


